Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 1 of 9 PagelD 1

 

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

for the

Samu waidavade 7
oe ne | } ~ Bip haf Card

uutel Sie, é honest a Fo

Respondent
(name af warden o or authorized person having custody of, petitions)

|», PRETATION FOR A WRIT OF HABEAS CORPUS UNDER 28 USC. MA See
, , _ Personal Information

lL (a) Your fall namie: SAMUEL Madara do...
~ . (B) Other tiames you have used: -
2: "| Place of confinement:
(2) Nome of institation:. ED. G, Tailabassee. a
@ Adis: PO QOX. 5000 | “allaeassee. EL esi
“Rega 40 8-218 i

()* Your identification number:

 

 

+3,” Are you currently being held on orders by:

Broder authorities - €F State authorities « - (1 Other - explain:

 

4, Are you currently: Lt
. goa pretrial detainee (waiting for trial on criminal charges)
Oo Serving a sentence (incarceration, parole, ' probation, etc .) after having been. convicted of a crime
Ifyou are currently serving a sentence, provide: °
@ ‘Naine and location of court that sentenced you:

 

- © Docket number of criniinal caset. Ci(q- ca: 9 f=)- $2 P08
(c) Date of sentencing: . NV / A
(Being held on an immigration charge

Aires (explain): Reins held On) Aa) Alleged 93.50 ( o(a\ wate Seckige
Sawa pi Abe Curt adel’ Vow, avd Warisdichual ty Weld af Conse
Wk maby Ip

Page 2 of 10

 
Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 2 of 9 PagelD 2

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

6

Decision or Action You Are Challenging

. _ What are you challenging i in this petition:

{How your sentence is being carried out, calenlated, or credited by prison or parole authorities (for example,

revocation or calculation of good time credits)
A Pretrial detention
Oo Immigration detention
CDetainer.
a The yalidity of} your ‘gonviction ¢ or sentence. as jgnposed {for example, senitence ‘beyond the statutory
‘maxinum or improperly calculated under the: sentencing guidelines) —
O Disciplinary proceedings
~ hOther (explain: a VV . ott 1S bo
ilkecall x h ar Bocas O Nac oF Nuapisdicty 4. SORWA oFReuse

 
 
   
 
  

a
@ Name and ication of the agency or court: livddly. Muclack tL st | it

a) Docket number, case number, or opinion number:
.. {cy Decision or: action you are challenging Gor il proceedings, specify the penis imposed)

WV 7

 

 

@ Date’ ‘of the decision or action:

 

Your Earlier Challenges of the Decision or Action

First appeal
Did you appeal the decisio file a grievance, or seek an administrative remedy?

OYes - “ire

(a if “Yes,” provide: " ;
‘7 " () Name of the ‘authority, agency, or court:

o-:
s

 

_ Q) Date of filing:
(3) Docket number, case rmmumber, or opinion number:
(4¥ Result: ,
(5) Date of result:

’ (6) Issues raised:

 

 

 

 

 

 

 

Page 3 of 10

Gir Shale SexeSear boss ‘a Dye Bish yrsd tld deans Leger ar dsb hw ne Pals

ath “Provide i Tore inforination about the décision or action you are eee =. TH: Reals {Aro Uf Ke 5°
4

 
Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 3 of 9 PagelD 3

_ AQ 242 (12/11) Petition for a Writ of Habcas Corpus Under 28 U.S.C. § 2241

 

©) Ityou answered “No,” mA. why you ‘did not appeal:

 

is (S.A Gack rat
ae baw - 7

8 _ Second appeal

- After the first’ appeal, did yo file a 5, soond appeal to a higher authority, agency, or court.”
Yes.” io
(a) IE-Yes,” provide: o
Q) “Name of the authority agency, or court: -

. Date cof sling:

 

 

(4) Result:

 

"” ) Date ofresuit:
(6) Issues zaised:

 

 

 

 

2 @) Ifyou answered “No,” explain why you did not file a second appeal: — -

—Samt as faut.

 

9, Third appeal - Lo .
After the seoond appeal did you file a third appeal toa higher. authority; agency, or court?

Yes — 0 -
@ If “Yes,” provide:

 

(1). Name of the authority, agency, or court’

 

(2) Date of filing:

 

 

(3) Docket number, case number, or opinion number: .
(4) Result: ,

 

(5) Date of result:
(6) Issues raised:

 

 

 

 

Page 4 of 10

 
Case 3:21-cv-00884-TJC-PDB Document 1 Filed 09/03/21 Page 4 of 9 PagelD 4

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224]

10.

- Motion under 28 BSC.§ 2255 | . ee,
“Ih this petition, a ate you chal ging the vio of f your canviction or sentence as imposed?
~- Yes. fio oe

 

 

 

(b) If you answered “No, 2, ‘explain why you did not file a third appeal:

Anis 1s 4 Cor mnt.
. a Lau :

lf “Yes,” answer the following: eo ; .
(a) - Have you already filed a motion nader 28 U.S.C. § 2255 that challenged this conviction or sentence?-
Tf “Ves.” provide!’ tenet SS S mop me ee . e woh e ne eos RTE
(@) Nanie of cour Ly Sa : oo Co !
(2) Case’ ‘number:
~ (3) Date of fling
(@ Result
a (5) Date of result: *
oO Issués taised:

 

 

 

 

 

 

 

 

 

 

(b) Have you ever =r filed a motion in a United States Court of Appeals under 28 U. S c.§ DDAAONSKA),
. seeking permission to file a second or successive Section 2255 motion ora Section 2254 to petition
to challenge this conviction orsentence?** ” - De,
If ey es,” provide: . :
(1) Name of court: -
(2) Case number;
(3) Date of filing:
(4) Resilt:  __
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

Page 5 of 10

 
Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 5 of 9 PagelD 5

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

AL,

©:

. Apps. of immigration proceedings

Does ‘this ease concer or proceedings

. (a)
- )
 @

@.

 

 

Explain why the remedy under 28 U.S.C, . 2255 is inadequate or: ineffective to o challenge your
conviction or sentence: — Ad i. fj

NAW

 

 

 

Te" tes? provide:

Date you were. taken into immigration custcity:

 

- Date of the removal ¢ or reinstatement order:

 

_ Did you ‘file an appeal with Board. of Immigration Appeals?
‘Yes Now

lf“Y. es,” provide:
(1) Date of filing:

 

(2) Case number:

 

. B) Result:

 

” @) Date of result:

 

(5) Issues raised: .

 

 

 

 

, Did you appeal the decision to the United States Court of - Appeals?
. o Yes °

If “Yes,” provide:
(1) Name of court:

 

(2) Date of filing:

 

(3) Case number:

Page 6 of 10

 
Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 6 of 9 PagelD 6

AO 242 (£2/1t) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

12. - Other’ appeals

Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues

raisedin this petition? -
Yes CNo,

“tt “Yes,” provider, ,

* (a) Kind of petition, ‘motion, or “liediion:

) Name of the © authority, agency, or court:

abl S. % Dike Snabike él.

 

 

{o). Date of fing

“Gow, a0. igo, QPL

@® Docket nurnber, case nutnber, or opinion fmamber: ;

3. o- CR i a= PIB

 

 

 

~ (@) Result! Em &
@). Date of result: _ — - —_ co Pe
(si Samak, eee

 

 

 

 

 

Grounds for Yout Challenge‘ ini This Petition

* 33. State every: -ground (reason) that supports.your claim that you are being held in violation of the Constitution, ..

laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground, ” :

GROUND ONE: @ \ lotivg el Lae 2 Vioas of Vey. gad
, AS gn 4

 

Y. Wee TIDE Rd KO A684

Page 7 of 10

 

 

 

 
Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 7 of 9 PagelD 7

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(a) Supporting facts (Be brief Do not cite cases or law.):

Ne

J; me iN cay SASS
\icliga U.S. Corte l Apoudl

la /. .

(b) d you present Ground One i in all ope that were available ta you? a
Nes * CNo

"GROUND. TWO! the Dela & rma. iyi = Consh tut pl |
, pal david ular sapethe toa
abe Sex p te Reg fide Aly.S. Lae’.

(a). Supporting facts ie ie Donét cite eee or 1 law, ES

_Sapteme Court. prec A ‘Sof, oRouse \peaws: fe. |

Rte Me Ake AeQu Law leave's ar it Fhe Diskovet (7

uh Xe AeRadia(t vor Uti malay Cal 10 Reg Sxde, CASE ruts

 

 

 

 

 

$

 

 

 

 

         
   

 

 

 

     

 

 

 

 

 

ae: to Me S ety an
Np vsduetign/ ne
fh, Did you present Ground Two in all appeals that were available to-you?
Yes CINo .

GROUND THREE: CAB CAC. ruts ie Vises \
\s. lp teotn aw
Qo. SQ Royse hen ot A Stale SOK “ofeew ,
because | é tC N5e.

@ Supporting facts (Be brief Do not cite cases or law, ): TRavel 1 $ € fe ~ -
Sapte Cove 2 rechuts |

  
 
  

 

 

 

 

 

 

 

fo
pe you present Ground Three in all appeals that were available to you?
es ONo

Page 8 of 10

 
Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 8 of 9 PagelD 8

AO 242 (12/11) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR: ao

| a 7 . ; , - . ;

(a) Supporting facts (Be brief. Pete or law.):

LJ.

 

Z

 

 

. _ GNe |

. 14. Tf there are‘any grounds that you did not present in all appeals that were available to you, explain wy: you did.

Beton Coandt| mS Lisa Cal) all Mad, |
sa o ee iS Aart 4 Gy

Acrtal mal. VA ans Che.

 

    

 

 

 

 

 

SOL 4

 

” Request for Relief

 

 
   
  

15, se you want the court do: Occle, CS, sob do Vise case ad
C TAT N anid Ihesal ly —CONSIta tion

 

 

 

 

 

 

oe pay 06 16 at pin ee ot cus | it Armd & ouer Fi _
a OC Wismiss/ tet Cae be LXAS
as as Must vl Ap meld Anal. cae M Hoh bet ut Yismusel A se -

oe Law

 

 

 

 

 

Page 9 of 10

 
“for prosecution for perjury.

Case 3:21-cv-00884-TJC-PDB Document1 Filed 09/03/21 Page 9 of 9 PagelD 9

AO 242 (L2/L1) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did is place this petition in the prison mail system:

Gl [90a
71

I declare under penalty of ‘perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is tne and correct. I understand that a false statement of a material fact may serve as the basis

Date:

 

  

 

 

“Signature of dilarney or other authorized person, fany

Page 10 of 10

 
